JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00350-CV

                             THURMAN H. WEST, Appellant

                                           V.

                     GWENDOLYN MESHALLE WEST, Appellee

     Appeal from the 300th District Court of Brazoria County. (Tr. Ct. No. 55385).

       This case is an appeal from the final judgment signed by the trial court on
February 12, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that there was reversible error in the
portion of the trial court’s judgment awarding appellee, Gwendolyn Meshalle West,
attorney’s fees and dividing the marital property. Accordingly, the Court reverses this
portion of the trial court’s judgment and remands the case to the trial court for further
proceedings.

       The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment.   Therefore, the Court affirms the remaining
portions of the trial court’s judgment.
       The Court orders that the appellant, Thurman H. West, pay one half of the
appellate costs. The Court orders that the appellee, Gwendolyn Meshalle West, pay one
half of the appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered July 14, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Jennings.